Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 12/09/2020. Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferry (EP Pub. No. 1417113).
6.	Regarding Claim 1, Ferry discloses a passenger compartment (seat unit 40), comprising: a slanted aircraft seat privacy panel (screen 60…said screen 60… serves as a privacy screen for a passenger), comprising: a body (seat housing 43), at least a portion of a surface of the body being shaped to at least partially conform with at least a portion of an aircraft seat (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44), the aircraft seat being configured to couple to a floor of an aircraft cabin at a first location (The seat assembly 140 comprises a supporting structure 142 for fixedly securing the seat assembly 140 to seat tracks embedded in the floor 130), the body defined by a contour line along at least a portion of a height of the body, the contour line being a straight line slanted at an angle relative to a vertical line, the vertical line being defined relative to the floor of the aircraft cabin (Said rear convex portion 61 has a curvature in plan view as shown in FIG. 1A which corresponds to the curvature of the first concave lateral edge 45 of the second surface 48)

    PNG
    media_image1.png
    454
    618
    media_image1.png
    Greyscale

and a lower edge of the body (supporting structure 42), the lower edge positioned proximate to a surface of the floor when the body is coupled to the floor at a second location separate from the first location where the aircraft seat is coupled (Each seat unit 40 comprises supporting structure 42 for attaching the seat unit to the floor 30) As can be seen the X locations on Fig. 1A show that the body is coupled to the floor at a separate location than the seat. Ferry also discloses wherein the contour line being slanted generates increased shoulder space in the passenger compartment in the aircraft cabin, the passenger compartment including the aircraft seat (seat assembly 140). As seen in Fig. 1A the contour of the body creates additional shoulder space or space along the width of the seat. Ferry also discloses the increased shoulder space in the passenger compartment using a portion of non-fully utilized space in an adjacent passenger compartment in the aircraft cabin. As seen in Fig. 1A the increased shoulder space is as a result of utilizing the trapezoidal space 36 of the adjacent seat to allow the body to contour for extra shoulder space. Ferry also discloses the passenger compartment and the adjacent passenger compartment being offset relative to an aisle in the aircraft cabin, a portion of each of the passenger compartment and the adjacent passenger compartment being formed by the slanted aircraft seat privacy panel (Thus, the seating system in accordance with the present invention may be constituted by a plurality of seat modules 80 as shown in FIG. 1A, each module 80 comprising the seat housing 43 and moveable seat elements 71,72, 76 of one seat unit 40 and the ottoman 65 of another adjacent seat unit 40). As seen in Fig. 1 the seat unit and adjacent seat unit 40 are offset relative to an aisle in the aircraft cabin and a portion of each of the passenger compartments being formed by the slanted aircraft seat privacy panel of an adjacent passenger compartment.
7.	Regarding Claim 2, the lower edge of the body of the slanted aircraft seat privacy panel being configured to be flush with the surface of the floor of the aircraft cabin when the body is coupled to the floor. As seen in Figure 3 all the seating components are flush with the surface of the floor 130.

    PNG
    media_image2.png
    536
    690
    media_image2.png
    Greyscale

8.	Regarding Claim 3, the lower edge of the slanted aircraft seat privacy panel being configured to be separated by a gap from the surface of the floor of the aircraft cabin when the body is coupled to the floor. Ferry discloses the claimed invention except for the lower edge of the slanted aircraft privacy panel being configured to be separated by a gap from the surface of the floor of the aircraft cabin when the body is coupled to the floor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the privacy panel to be separated by a gap from the surface of the floor of the aircraft cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious to a person skilled in the art to have modified Ferry to allow for easier access and maintenance of the aircraft seat, thus increasing lifespan of the seat and reducing costs in the long run.
9.	Regarding Claim 4, the seat being 16G compliant and the panel 9G compliant, it would be obvious to one skilled in the art to make that design choice when using the art of Ferry because as stated it is “requirements for aviation transport.” Therefore, an aircraft seat or panel designed for aviation transport would be designed to be compliant with aviation transport standards. 
10.	Regarding Claim 5, Ferry discloses the slanted aircraft seat privacy panel further comprising: an upper edge of the body (Fig 2 seen below C as annotated by the examiner), the upper edge being configured to be flush with a surface of one or more overhead structures positioned proximate to a ceiling of the aircraft cabin. As can be seen with Fig. 2 below, the upper surface of the privacy screen 60 is substantially flat allowing for the privacy panel to be flush with a surface of one or more overhead structures positioned proximate to a ceiling of the aircraft cabin. 

    PNG
    media_image3.png
    600
    772
    media_image3.png
    Greyscale

11.	Regarding Claim 6, Ferry discloses the claimed invention except for the upper edge being configured to be separated by a gap from a surface of one or more overhead structures positioned proximate to a ceiling of the aircraft cabin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the upper edge to be separated by a gap from a surface of one or more overhead structures, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would be obvious to one skilled in the art that if the upper body can be configured to be flush to the overhead structures that it can be inherently separated by a predetermined gap.  
12.	Regarding Claim 8, Ferry discloses the aircraft seat being able to actuate between at least one of a raised position, a bed position, or one or more lounge positions (The seat movement mechanism allows the passenger bearing elements to be selectively configured to provide a seat for a passenger, as shown in the centre and right-hand seat units 40 of FIG. 2, or a bed as shown in the left-hand seat unit 40 of FIG. 2… and a reclined or lounge position as shown in the centre seat unit 40 of FIG. 2).
13.	Regarding Claim 9, Ferry discloses the at least the portion of the surface of the body of the slanted aircraft seat privacy panel being configured to conform to a portion of an aircraft seat when the aircraft seat is the raised position, the bed position, or the at least one lounge position (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44).
14.	Regarding Claim 10, Ferry discloses an ottoman, the ottoman configured to be stowed to allow access to the aircraft seat when the aircraft seat is in the raised position, the ottoman configured to be deployed for use when the aircraft seat is in the bed position. As seen in Figure 2, the ottoman 65 is considered in the stowed position on the far right allowing access to the aircraft seat and is considered deployed on the far left for use when the aircraft seat is in the bed.

    PNG
    media_image4.png
    600
    772
    media_image4.png
    Greyscale

15.	Regarding Claim 11, an ottoman, the ottoman being fixed in position proximate to the aircraft seat within the passenger compartment (the ottoman 65, such that the cushion 67 provides a foot-rest for a passenger using the seat unit 40). As seen in Fig. 2 and the other figures the ottoman 65 remains in a fixed position proximate to the aircraft seat within the passenger compartment. 
16.	Regarding Claim 12, further comprising: an auxiliary component positioned in front of the aircraft seat within the passenger compartment, the auxiliary component configured to be deployed when the aircraft seat is in the raised position, the auxiliary component configured to be stowed when the aircraft seat is in the bed position. As seen in Figure 2 on the far right seat the space left between the ottoman 65 and seat for the passengers legs is an auxiliary component positioned in front of the aircraft seat and as a foot space it is considered deployed when the space is available for the passengers legs. For this auxiliary component to be considered stowed the passengers legs would have no access to it as seen in the left seat in Figure 2 as the aircraft seat is in the bed position. 
17.	Regarding Claim 13, Ferry discloses an auxiliary component positioned behind the aircraft seat within the passenger compartment (The space 36 behind each seat 71,72 is thus used to extend the length of the bed surface), the auxiliary component configured to be stowed when the aircraft seat is in the raised position (The space 36 thus provides a useful storage space which, in particular, can be used for storing bedding materials such as pillows, blankets, duvets and the like when the seat unit 40 is being used as a seat), the auxiliary component configured to be deployed when the aircraft seat is in the bed position (When a passenger wishes to go to sleep, the moveable passenger-bearing elements 71,72, 76 can be selectively moved to the bed configuration as shown in FIG. 2, thus exposing the space 36 to the rear of the seat 71,72 allowing easy access to bedding materials stowed therein). The auxiliary component or space 36 is considered deployed because the space 36 is exposed allowing the passenger access to the space.
18.	Regarding Claim 14, Ferry discloses the surface of the body of the slanted aircraft seat privacy panel being a first surface (Fig.2: A as annotated by the examiner), the body including a second surface opposite the first surface (Fig.2: B as annotated by the examiner), at least a portion of the second surface being shaped to at least partially conform with at least a portion of a second aircraft seat in the adjacent passenger compartment. As seen in Figure 2 the body conforms to both seats along at least a portion.

    PNG
    media_image5.png
    297
    314
    media_image5.png
    Greyscale

	
19.	Regarding Claim 15, Ferry discloses passenger compartment (seat unit 40), comprising: a slanted aircraft seat privacy panel (screen 60…said screen 60… serves as a privacy screen for a passenger), comprising: a body (seat housing 43), at least a portion of a surface of the body being shaped to at least partially conform with at least a portion of an aircraft seat (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44) the aircraft seat being configured to couple to a floor of an aircraft cabin at a select location (The seat assembly 140 comprises a supporting structure 142 for fixedly securing the seat assembly 140 to seat tracks embedded in the floor 130) the body defined by a contour line along at least a portion of a height of the body, the contour line being a straight line slanted at an angle relative to a vertical line, the vertical line being defined relative to the floor of the aircraft cabin (Said rear convex portion 61 has a curvature in plan view as shown in FIG. 1A which corresponds to the curvature of the first concave lateral edge 45 of the second surface 48);

    PNG
    media_image1.png
    454
    618
    media_image1.png
    Greyscale

and a lower edge of the body (supporting structure 42), the lower edge positioned proximate to a surface of the floor when the body is coupled to the floor at the select location where the aircraft seat is coupled (Each seat unit 40 comprises supporting structure 42 for attaching the seat unit to the floor 30) As can be seen the X locations on Fig. 1A shows the locations where the body and seat are mounted to the floor. They are both mounted to the select location of being along the dashed lines 32. Ferry also discloses, wherein the contour line being slanted generates increased shoulder space in the passenger compartment in the aircraft cabin. As seen in Fig. 1A the contour of the body creates additional shoulder space or space along the width of the seat. Ferry also discloses the passenger compartment including the aircraft seat (seat assembly 140), the increased shoulder space in the passenger compartment using a portion of non-fully utilized space in an adjacent passenger compartment in the aircraft cabin. As seen in Fig. 1A the increased shoulder space is as a result of utilizing the trapezoidal space 36 of the adjacent seat to allow the body to contour for extra shoulder space. Ferry also discloses the passenger compartment and the adjacent passenger compartment being offset relative to an aisle in the aircraft cabin, a portion of each of the passenger compartment and the adjacent passenger compartment being formed by the slanted aircraft seat privacy panel (Thus, the seating system in accordance with the present invention may be constituted by a plurality of seat modules 80 as shown in FIG. 1A, each module 80 comprising the seat housing 43 and moveable seat elements 71,72, 76 of one seat unit 40 and the ottoman 65 of another adjacent seat unit 40). As seen in Fig. 1 the seat unit and adjacent seat unit 40 are offset relative to an aisle in the aircraft cabin.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry (EP Pub. No. 1417113) in view of Papke (US Patent Pub. No. 20180222589).
22.	Regarding Claim 7, Ferry discloses the claimed invention except further comprising: a filler component configured to fit within the gap between the upper edge of the body and the surface of the one or more overhead structures. Papke does disclose this, as seen in Figure 1 of Papke the connector 20 comprises a component that fits within a gap formed by the offset between the upper edge of the body and the surface of the one or more overhead structures.  

    PNG
    media_image6.png
    721
    764
    media_image6.png
    Greyscale

23.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Ferry to incorporate the teachings of Papke to avoid unwanted deflection of the divider and increase safety in the event of an emergency landing as taught in Papke “Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B. Therefore, both the top and bottom of the divider 10 may be secured against movement… Moreover, the use of the connecting system to secure the top of the divider to the overhead bin may provide sufficient support such that the panel does not impart unacceptable additional load on the seat during an emergency landing”
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644